DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed on December 21, 2021.
 Claims 1, 5, and 19 have been amended.
No Claims 10-18have been cancelled.
No Claims have been added.
Claims 1-9, 19-29 are currently pending.
Response to Arguments
Applicant’s arguments, see pages 11-13, filed December 21, 2021, with respect to the rejection(s) of claim(s) 1-9, 19-29 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ying et al. (US Application 2018/0368110, hereinafter Ying) which discloses each of the N preset physical resources comprises a preset time-domain resource and a preset frequency-domain resource (Fig. 17, [0180]-[0182], and [0187]-[0188]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 19-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US Application 2018/0343653, hereinafter GUO) in view of Yang et al. (US Application 2018/0368110, hereinafter Yang) .
Regarding claims 1, 5, 19, 20, Guo discloses a downlink control information transmission method, apparatus (Figs. 1-3, 13, 15, 17), which is applied to a base station (101-103) and comprises: 
a processor(225,340);  memory (230,360) storing a processor-executable instruction; wherein the processor is configured to:
mapping a physical downlink control channel (PDCCH) carrying downlink control information (DCI) onto N preset physical resources, wherein N 2 and is an integer([0084]-[0087], [0121]-[0125], which recites an eNodeB transmits DCI through a physical DL control channel (PDCCH) or an Enhanced PDCCH (EPDCCH)); and transmitting the DCI on different preset physical resources via different service beams([0084]-[0087], [0121]-[0125], which recites some bits in a downlink DCI can be used to indicate spatial QCL assumption between downlink RS and DMRS antenna port(s) of one or more downlink PDSCH allocation(s). From the information of spatial QCL assumption, one UE can calculate a receive beam that is used to receive the NR-PDSCH transmission. In the downlink DCI, that few bits of spatial QCL assumption can be an identity of a BPL (beam pair link), an identity of beam tag, an identity of one CSI-RS resource, an identity of one NR-SRS block time index, an identity of Rx beam set, an identity of Rx beam, an identity of NR-SRS resource).

However, Ying teaches each of the N preset physical resources comprises a preset time-domain resource and a preset frequency-domain resource (Fig. 17, [0180]-[0182], and [0187]-[0188]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ying with the teaching of Guo by using the above features such as each of the N preset physical resources comprises a preset time-domain resource and a preset frequency-domain resource as taught by Ying for the purpose of improving in communication capacity, speed, flexibility and/or efficiency of the network ([0004]).
	Regarding claim 2, Guo discloses the method according to claim 1, wherein the mapping the physical downlink control channel (PDCCH) carrying the downlink control information (DCI) onto the N preset physical resources comprises: mapping the DCI with the same information content on each of the N preset physical resources, wherein a transmission format of the DCI is different or the same, and the transmission format comprises at least one of the following formats: an encoding mode, a DCI format, an aggregation level, a time-domain resource location, a frequency-domain resource location, and a resource mapping mode([0084]-[0095], [0121]-[0125]).  
Regarding claim 3, Guo discloses the method according to claim 1, wherein the mapping the physical downlink control channel (PDCCH) carrying the downlink control information (DCI) onto the N preset physical resources comprises:   mapping the DCI  ([0084]-[0095], [0121]-[0125]).  
Regarding claim 4, Guo discloses the method according to claim 1, wherein the mapping the physical downlink control channel (PDCCH) carrying the downlink control information (DCI) onto the N preset physical resources comprises: mapping the PDCCH carrying one piece of DCI onto the N preset physical resources ([0084]-[0095], [0121]-[0125]).   
Regarding claim 6, Guo discloses the method according to claim 5, wherein the receiving downlink control information (DCI) on M service beams configured by a base station comprises: receiving the DCI with the same information content on different service beams, wherein a transmission format of the DCI is different or the same, and the transmission format comprises at least one of: an encoding mode, a DCI format, an aggregation level, a time-domain resource location, a frequency-domain resource location, and a resource mapping mode;   the decoding the DCI to obtain the control information comprises: jointly decoding the DCI, which is received on different service beams, with the same information content to obtain the same information content in the DCI([0084]-[0095], [0121]-[0125]).  
Regarding claim 7, Guo discloses the method according to claim 5, wherein at least one of transmission formats of the DCI received on different service beams is the same; and the decoding the DCI to obtain an information content in the DCI comprises: performing blind detection on first DCI received on a first service beam to obtain a transmission format of the first DCI; determining a format the same as that of the first DCI in a transmission format of second DCI received on a second service beam ([0084]-[0095], [0121]-[0125]).  
Regarding claim 8, Guo discloses the method according to claim 5, wherein the receiving the downlink control information (DCI) on the M service beams comprises: receiving the DCI with different information contents on different service beams ([0084]-[0095], [0121]-[0125]).   
Regarding claim 9, Guo discloses the method according to claim 5, wherein the receiving the downlink control information (DCI) on the M service beams comprises: receiving different information parts in one piece of DCI on different service beams; decoding the DCI to obtain control information comprises: decoding the DCI in which the different information parts are received on different service beams so as to obtain an information content in the DCI ([0084]-[0095], [0121]-[0125]).  
Regarding claim 21, Guo discloses the apparatus according to claim 19, wherein the processor is further configured to: map the DCI with the same information content on each of the N preset physical resources, to thereby perform mapping the physical downlink control channel (PDCCH) carrying the downlink control information (DCI) onto the N preset physical resources, wherein a transmission format of the DCI is different or the same, and the transmission format comprises at least one of the following formats: an encoding mode, a DCI format, an aggregation level, a time-domain ([0084]-[0095], [0121]-[0125]).  
Regarding claim 22, Guo discloses the apparatus according to claim 19, wherein the processor is further configured to: map the DCI with different information contents onto each preset physical resource, to thereby perform mapping the physical downlink control channel (PDCCH) carrying the downlink control information (DCI) onto the N preset physical resources([0084]-[0095], [0121]-[0125]).  
Regarding claim 23, Guo discloses the apparatus according to claim 19, wherein the processor is further configured to: map the PDCCH carrying one piece of DCI onto the N preset physical resources, to thereby perform mapping the physical downlink control channel (PDCCH) carrying the downlink control information (DCI) onto the N preset physical resources([0084]-[0095], [0121]-[0125]).    
Regarding claim 24, Guo discloses the apparatus according to claim 20, wherein the processor is further configured to: receive the DCI with the same information content on different service beams, wherein a transmission format of the DCI is different or the same, and the transmission format comprises at least one of the following formats: an encoding mode, a DCI format, an aggregation level, a time-domain resource location, a frequency-domain resource location, and a resource mapping mode, to thereby perform receiving downlink control information (DCI) on M service beams configured by a base station; and the decoding the DCI to obtain the control information comprises: jointly decoding the DCI, which is received on different service beams, with the same information content to obtain the same information content in the DCI([0084]-[0095], [0121]-[0125]).    
Regarding claim 25, Guo discloses the apparatus according to claim 24, wherein at least one of transmission formats of the DCI received on different service beams is the same; and in order to perform decode the DCI to obtain an information content in the DCI, the processor is further configured to: perform blind detection on first DCI received on a first service beam to obtain a transmission format of the first DCI;   determine a format the same as that of the first DCI in a transmission format of second DCI received on a second service beam according to the transmission format of the first DCI; perform blind detection on the second DCI received on the second service beam according to the format the same as that of the first DCI to obtain the transmission format of the second DCI; and decode the first DCI and the second DCI respectively according to the transmission format of the first DCI and the transmission format of the second DCI to obtain information contents in the first DCI and the second DCI([0084]-[0095], [0121]-[0125]).  
Regarding claim 26, Guo discloses the apparatus according to claim 25, wherein in order to perform receive the downlink control information (DCI) on the M service beams, the processor is further configured to: receive the DCI with different information contents on different service beams ([0084]-[0095], [0121]-[0125]).   
Regarding claim 27, Guo discloses the apparatus according to claim 25, wherein in order to perform receiving the downlink control information (DCI) on the M service beams, the processor is further configured to: receive different information parts in one piece of DCI on different service beams; decode the DCI to obtain control information comprises: decode the DCI in which the different information parts are ([0084]-[0095], [0121]-[0125]).    
Regarding claim 28, Guo discloses a communication system implementing the method according to claim 1, comprising the base station, wherein the base station is configured to jointly transmit the DCI on the different service beams, thereby increasing amount of data being transmitted. ([0084]-[0095], [0121]-[0125]).  
Regarding claim 29, Guo discloses the communication system according to claim 28, further comprising a terminal configured to: receive the DCI on M service beams configured by the base station, wherein M 2 and is an integer; and decoding the DCI to obtain an information content in the DCI; wherein the terminal is further configured to: determine a format of a second DCI received on a second service beam same as in a transmission format of a first DCI received on a first service beam, obtained through a blind detection, of the first DCI received on a first service beam, thereby reducing number of blind detections of the terminal for blind detection to be performed on the transmission format of the second DCI, and improving information decoding efficiency of the terminal([0084]-[0095], [0121]-[0125]).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DADY CHERY/Primary Examiner, Art Unit 2461